DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 17, line 13 delete “3b” and “3a” and replace it with --6b-- and --6a--, respectively.  Page 18, line 16 delete “6” and replace it with --5--.  Page 39, line 19 delete “19” and replace it with --18--.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 11, 13, 15-16, 20, 22, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mergener et al. (US 2017/0346334).
With respect to claims 1, 15, Mergener discloses an electric tool, comprising: a housing; a motor, accommodated in the housing (figures 1-2, paragraphs 0033-0034 discloses that the battery system powers a power tool having a motor);
battery pack mounting portions, at least two battery packs being detachably mounted in the battery pack mounting portions (battery pack bays 30a-30n, figure 1), wherein each of the battery packs comprises a battery pack housing and a plurality of cells disposed 
supplying power to the motor; and a control assembly (controller 58, paragraphs 0038-0040), detecting a state of the main switch, wherein when the main switch is in an open state, the control assembly controls transfer of electric energy of a battery pack with a high voltage to a battery pack with a low voltage of the at least two battery packs.  Figure 4, paragraphs 0061-0066 discloses that controller 58 detects when the device is in a non-use period for activating the balancing circuit 86 to thus charge a battery pack that has a low voltage with a battery pack that has a high voltage.
With respect to claims 2, 16, Mergener discloses the electric tool according to one of the claims, further comprising a switching switch connected to the battery pack mounting portions, wherein the control assembly controls the switching switch to switch between a first state and a second state, and when the main switch is in an open state, the control assembly controls the switching switch to switch to the first state, so that the at least two battery packs are connected in parallel to enable a battery pack with a high voltage to charge a battery pack with a low voltage (paragraphs 0065 discloses that the controller provides a signal for controlling operation of a switch arrangement to connects the batteries in parallel and thus provide a balancing between the batteries); wherein when the main switch is in a closed state, the control assembly controls the switching 
With respect to claims 8, 22, Mergener discloses the electric tool according to claim 2, further the switching switch comprising at least two switching switches separately connected between the at least two battery packs, wherein the control assembly controls states of the at least two switching switches, and when the main switch is in an open state, the control assembly controls the switching switch to be in the first state, so that the at least two battery packs are connected in parallel to enable a battery pack with a high voltage to charge a battery pack with a low voltage.  Paragraphs 0058-0060 discloses a switch arrangement/at least two switches to control a series (providing power to a load) or a parallel connection (providing balancing between the battery packs to be within 10%, paragraph 0062).
With respect to claims 11, 20, Mergener discloses the electric tool according to one of the claims, further comprising a parameter measurement module, wherein the parameter measurement module is electrically connected to the control assembly, the control assembly obtains state parameters, detected by the parameter measurement module, of the battery packs, and determines whether the parameters of the battery packs meet a preset condition, and when the state parameters of the battery packs meet the preset condition, the control assembly controls transfer of electric energy of a battery pack with a high voltage to a battery pack with a low voltage of the at least two battery packs; wherein when the battery packs do not meet a parallel connection mutual charging condition, the control assembly controls the at least two battery packs to be 
With respect to claims 13, 25, Mergener discloses the electric tool according to claim 11, wherein the preset condition comprises at least one of the following: determining, based on the state parameters, that temperatures of the battery packs are within a first temperature interval in which mutual charging can be performed; or determining, based on the state parameters, that a voltage difference between the battery packs is within a first voltage difference interval in which mutual charging can be performed.  Paragraph 0038 discloses that the controller 58 detects, a nominal voltage, capacity, cell chemistry and state of charge, temperature of the battery packs.
Allowable Subject Matter
Claims 4, 6-7, 9, 14, 18, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is allowable over the prior art of record, because the prior art of record does not disclose a balancing transformer and a balancing switch, wherein the balancing transformer is a multi-winding same-core transformer, the at least two battery packs are separately connected to a winding of the same-core transformer through two balancing switches, and when the main switch is in an open state, the control assembly controls the-two balancing switch connected to the low-voltage battery pack to close, so that the at least two battery packs are connected in series to enable a battery pack with 
	Claim 6 is allowable over the prior art of record, because the prior art of record does not disclose that the main switch comprises the switching switch, the main switch is a single-pole multi-throw switch formed by linkage of a first switch, a second switch, and a third switch, the first switch is electrically connected to the battery packs and the motor, the second switch and the third switch are separately located between the at least two battery packs, and when the first switch is in an open state according to an operation of the user, the linked second switch and third switch are separately in the first state, so that the at least two battery packs are connected in parallel to enable a battery pack with a high voltage to charge a battery pack with a low voltage.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose that the at least two battery packs comprise a first battery pack and a second battery pack, the at least two switching switch comprises a first switching switch and a second switching switch, the control assembly comprises a bidirectional power supply, and the bidirectional power supply comprises a first input terminal, a second input terminal, a first output terminal, and a second output terminal, the first input terminal is electrically connected to a positive electrode of the first battery pack by the first switching switch, the first output terminal is electrically connected to a negative 
		Claim 14 is allowable over the prior art of record, because the prior art of record does not disclose a self-locking control assembly, wherein one end of the self-locking control assembly is connected to the battery packs, the other end is separately connected to the main switch and the control assembly, the self-locking control assembly comprises a capacitor assembly and a MOS transistor, a first end of the capacitor assembly is separately connected to the battery packs, the main switch, and the MOS transistor, and a second end of the capacitor is connected to the control assembly, when the battery packs are mounted into the battery pack mounting portions, the capacitor assembly is charged, and the MOS transistor is turned on, so that the battery packs provide power to the control assembly, and when the state parameters of the battery packs do not meet the preset condition, the control assembly controls the MOS transistor to open, so that the self-locking control assembly is open, to enable the control assembly to enter a static low power consumption mode.

	Claim 26 is allowable over the prior art of record, because the prior art of record does not disclose performing, after the step of controlling, by the control assembly when the parameters of the battery packs meet the preset condition, transfer of electric energy of a battery pack with a high voltage to a battery pack with a low voltage of the at least two battery packs, the following steps: obtaining charging state parameters of the battery packs in a current charging state; and determining, according to the charging state parameters of the battery packs, whether the battery packs meet a mutual charging end condition; and controlling, when the battery packs meet the mutual 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.